Citation Nr: 1413113	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  06-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served with the Wyoming Air National Guard with periods of verified active duty from September 1980 to March 1981 and from December 2001 to November 2002.  She also had additional service with the Wyoming Air National Guard, including periods of active duty for training and inactive duty for training.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability (listed as disc space narrowing at L5-S1, claimed as low back strain), and for a left knee disability (listed as left knee strain).  

In July 2010 and January 2012, the Board remanded the issues of entitlement to service connection for a low back disability and for a left knee disability, for further development.  

In November 2012, the Board again remanded the issues of entitlement to service connection for a low back disability and for a left knee disability, for further development.  

In October 2013, the Board requested a Veterans Health Administration (VHA) opinion as to the issues of entitlement to service connection for a low back disability and for a left knee disability, and the VHA opinion was obtained in January 2014.  In January 2014, the Veteran and her representative were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran or her representative.  

The issues have been recharacterized to comport with the evidence of record.  

As noted in previous November 2012 and May 2013 Board remands, the issue of entitlement to service connection for residuals of a compression fracture of the thoracic spine has been raised by the record.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current low back disability was not present during her periods of active duty in the Wyoming Air National Guard, or for many years thereafter, and was not caused by any incident of service.  

2.  Any left knee problems during her period of active duty in the Wyoming Air National Guard from September 1980 to March 1981 were not chronic.  The Veteran's current left knee disability began many years after her periods of active duty in the Wyoming Air National Guard and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

February 2004 and July 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).   The July 2010 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).   VA examinations were conducted in May 2004; February 2012; and December 2012, with a May 2013.  A VHA opinion was also obtained in January 2014.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that she suffered low back problems as a result of lifting heavy equipment as a communication/navigation systems specialist during service.  She reports that that she suffered from low back problems during her periods of service and low back symptomatology since service.  

The Veteran also contends that she suffered a left knee injury during basic training and kitchen patrol duty during her period of active duty from September 1980 to March 1981.  She also had to carry heavy equipment as a communication/navigation systems specialist which was hard on her knees and has had continuous knee symptomatology since her active service.  

The Veteran served with the Wyoming Air National Guard with periods of verified active duty from September 1980 to March 1981 and from December 2001 to November 2002.  She also had additional service with the Wyoming Air National Guard, including periods of active duty for training and inactive duty for training.  

The Veteran's service treatment records for her first period of active duty from September 1980 to March 1981 do not show complaints, findings, or diagnoses of any low back problems.   A September 1980 treatment entry noted that the Veteran was seen for fluid on the left knee.  She reported that she had pain and swelling in her left knee since kitchen patrol duty three days earlier.  The examiner reported that there was a small amount of fluid in the left knee and that it was stable, with no ligament or joint tenderness.  The assessment was a strain of the left knee.  

An October 1980 entry treatment noted that the Veteran was seen for follow-up and that there was less fluid in her left knee.  It was noted that there were no ligament or joint injuries.  The assessment was a strain of the left knee.  A subsequent October 1980 entry noted that the Veteran was seen for follow-up for the left knee.  The Veteran reported that the pain was better.  The examiner stated that there was no effusion and no tenderness.  It was noted that the Veteran was walking with a limp due to not being used to walking without a cane.  

A March 1981 treatment entry noted that the Veteran needed a profile evaluation for her left knee.  The examiner reported that there was no swelling or tenderness and that the profile restrictions would be removed.  No chronic left knee disability was diagnosed during the Veteran's period of active duty from September 1980 to March 1981.  

The service treatment records for the Veteran's second period of active duty from December 2001 to November 2002 do not show complaints, findings, or diagnoses of any low back or left knee problems.  

Additional service treatment records from the Wyoming Air National Guard indicate that the Veteran was treated for back complaints.  A February 1982 entry noted that the Veteran complained of lower back pain since she heard a snap while picking up luggage.  The examiner reported that there were mild paralumbar muscle spasms.  The assessment was a muscle strain.  An August 1982 entry noted that the Veteran reported that she had recurrent episodes of low back pain.  The assessment was a normal physical examination.  Such records also include multiple references to a compression fracture of the thoracic spine.  

Private and VA treatment records show that the Veteran was treated for variously diagnosed low back (lumbar spine) and left knee problems on multiple occasions since 1993.  The Veteran was also treated for thoracic spine problems.  

The Veteran has undergone several VA examinations that address her claimed low back disability and left knee disability.  

A May 2004 VA orthopedic examination report indicated that the Veteran's "medical record" was reviewed prior to the examination.  The Veteran reported that she was lifting heavy luggage and felt a snap in her back in February 1982.  She stated that she was diagnosed with low back strain at that time.  She reported that since that time, she had occasionally suffered problems with her lower back and that she saw a chiropractor on occasion.  The Veteran indicated that she would experience stiffness in her back with occasional spasms that were usually brought on by lifting in an incorrect manner.  The Veteran also reported that she sprained her left knee in September 1980.  It was noted that an evaluation at that time revealed a slight amount of fluid, but no evidence of a ligament injury, and that treatment was conservative with rest to the left knee.  The Veteran indicated that she currently had occasional locking of the left knee, which had occurred three times over the previous twenty years.  She stated that the left knee would occasionally give way.  She indicated that there was no recurrent swelling, as well as no heat or redness.  

The examiner indicated, as to diagnoses, that there was insufficient clinical data to warrant a diagnosis of any acute or chronic disorder or residuals thereof in regard to a low back condition.  The examiner also stated that there was insufficient clinical data to warrant a diagnosis of any acute or chronic disorder or residuals thereof from a left knee sprain.  

A February 2012 VA spine examination report noted that the Veteran's claim file was reviewed.  The Veteran reported that she had a compression fracture of T9-T10 as a result of a fall down some stairs in 1983.  She stated that she was hospitalized for about a week.  The Veteran indicated that the condition resolved, but that she had recurrent episodes of back pain that occurred every three to four weeks.  She maintained that she did not consider the episodes of back pain to be flare-ups of the compression fracture of the thoracic spine.  The Veteran indicated that she received treatment from a chiropractor when the episodes of back pain occurred.  

The diagnoses were a reported compression fracture at T9-T10, not verified, with a date of diagnosis in 1983, and osteoporosis, low turnover, with a date of diagnosis in June 1993.  The examiner indicated that a review of the claims file showed that there was a stated history of a compression fracture at the thoracic levels, T9-T10, but that there were no records located that documented the injury and no report of an X-ray, that was performed at the time of the injury.  The examiner indicated that a current X-ray showed no sign of a compression fracture, old or new.  The examiner essentially provided an opinion as to the etiology of the Veteran's osteoporosis.  

A February 2012 VA orthopedic examination report included a notation that the Veteran's claim file was reviewed.  The Veteran indicated that she sprained her left knee in September 1980 while in basic training.  She stated that she developed pain and swelling of the left knee, and that she was treated conservatively, with improvement.  She maintained that she had recurrent left knee pain with prolonged standing or walking.  The diagnosis was patello-femoral syndrome, with a date of diagnosis in February 2012.  The examiner commented that the Veteran had an injury to the left knee while in basic training.  The examiner stated that the injury involved a ligamentous strain, but no fracture.  The examiner stated that, therefore, the injury was not due to osteoporosis.  

A December 2012 VA spine examination noted that the Veteran's claim file was reviewed.  The Veteran reported that in 1987, while working full-time at Wyoming Air National Guard, apparently in a civilian capacity and not during a period of active duty, she started having recurrent low back pain related to lifting and twisting and that the pain occurred daily.  She stated that she was treated by a private chiropractor until 1993 when she started seeing a private physician (Dr. B. Smith).  The Veteran indicated that she had intermittent mid back pain and, at times, posterior upper buttocks pain.  She reported that the pain was non-radiating and that she currently was being treated by another chiropractor for monthly adjustments.  

The diagnoses were back muscle strain, with a date of diagnosis in February 1982 [sic]; thoracic biomechanical dysfunction, with a date of diagnosis in November 1993; incidental Schmorl's nodes in the lower thoracic spine with no significant height loss of vertebral bodies, with a date of diagnosis in December 2012, and L5 vertebral body stress response with a small disc protrusion with an annular tear, with a date of diagnosis in December 2012.  The examiner discussed the Veteran's medical history in some detail.  The examiner stated that, based on a review of the treatment records in the claim file, and after talking to and examining the Veteran, it was not at least as likely as not that the currently diagnosed back condition was caused or aggravated by service, or by a service-connected condition.  The examiner indicated that a magnetic resonance imaging (MRI) study of the thoracic spine indicated that there was no significant height loss of the thoracic vertebrae and there were no reports of post-traumatic osteoarthritis in the thoracic or lumbar spine.  

The examiner noted that periodic examinations by the Wyoming Air National Guard in the 1980s and 1990s recorded no complaints or findings relative to the Veteran's spine, and that the Veteran's last report of an examination was dated in August 2002.  It was noted that extensive treatment records from a private physician (Dr. Smith) over eighteen years recorded two episodes of back pain related to military service, with multiple other times of non-military actions causing pain.  The examiner stated that the Wyoming Air National Guard records, which documented no spine or back problems, contrasted with the treatment records from Dr. Smith.  The examiner maintained that Dr. Smith's records did not convey a chronicity of symptoms related to military work.  The examiner stated that other records, including from a VA facility, did not refer to chronic back pain.  

A December 2012 VA orthopedic examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that she suffered from intermittent left knee swelling in the medial aspect of the infrapatellar tendon area with pain and tightness in the lateral aspect of the left knee.  She denied that her left knee had locked since 2000, but said it felt rusty.  She stated that she noticed swelling in the left knee a couple times a year, especially if she had been bike riding with heavier pedal resistance, or wearing high heels.  The Veteran reported that she would have pain and tightness in the left knee mainly during the summer months when bike riding.  She indicated that, during basic training after being up on her feet during kitchen patrol duty twice in three days in 1980, her left knee swelled.  She related that she was placed on limited duty, with no marching or confidence course, for several weeks.  She stated that her left knee symptoms resolved prior to running her physical training test at the end of basic training.  

The diagnosis was left knee strain, with a date of diagnosis in September 1980.  The examiner concluded that it was not at least as likely as not that the Veteran's current left knee condition was caused or aggravated by service.  The examiner indicated that the left knee strain that originated during service in 1980 was considered to have been resolved by "April" 1981 when a physician with the Wyoming Air National Guard recorded that her left knee had no swelling or tenderness and that restrictions would be removed.  The examiner stated that there were no medical treatment records related to the Veteran's (left) knee since then, and that a (left) knee condition was not described in any of her visits to her primary care providers over the years.  It was noted that periodic examination reports in 1992, 1997, and 2002, indicated no complaints related to the knees, and normal physical examinations.  The examiner maintained that one could only speculate as to when the current MRI described quadriceps tendon strain occurred, but that it was unlikely that it dated back to 1980 with no subsequent medical records indicating some sort of a problem.  

In a May 2013 addendum to the December 2012 VA spine and orthopedic examination reports, the examiner, who conducted those examinations respectively, discussed the Veteran's medical history in some detail.  The examiner indicated that it was not at least as likely as not that the Veteran's current thoracolumbar spine and left knee conditions were related to or had their onset during her periods of service.  The examiner stated that it was significant that while the Veteran currently claimed continuous left knee symptomatology since 1980, she indicated that she did not have back problems or knee problem pursuant to medical history reports in the 1980s and 1990s with the Wyoming Air National Guard.  The examiner maintained that one could only speculate as to the reason those negative statements contradicted what was presently claimed by the Veteran.  The examiner further indicated that a (December 2012) MRI study of the spine made no reference to a possible compression fracture of the thoracic spine.  

A January 2014 VHA opinion was provided by an orthopedic surgeon.  The physician indicated that it was his belief that the Veteran had mid back pain as a result of her lower thoracic compression fracture (T9-10) in the past, and that the latter was related to her (nonservice-connected) osteoporosis which was diagnosed in 1993 at Fitzsimmons Army Medical Center when she had several fractures of the feet.  The physician commented that it was also his belief that the Veteran did not sustain a significant injury to the low back in 1980 or 1982 when she had a low back strain.  It was noted that the Veteran underwent several periodic examinations in July 1981, July 1982, July 1984, and July 1988, as well as an evaluation by a neurologist in 1988, and that there was no mention of any residual low back or knee complaints during those examinations.  

The physician stated that the medical records from Cheyenne Family Chiropractic had been reviewed.  The physician reported that the Veteran initially registered as a patient there and stated that her "mid-back" was the area of concern as a result of an industrial accident while she was a working member of the Wyoming National Guard.  It was noted that the date of the injury was November 1993, and that she was first seen on December 1993 at Cheyenne Family Chiropractic.  The physician maintained that over the years, as shown by notes of 2010, the Veteran had suffered areas of tenderness and discomfort from the neck to the low back, but that there was no record of any new injury.  

The physician reported that the Veteran did undergo MRI studies of the thoracic and lumbar spines, as well as the left knee in December 2012.  The physician stated that the MRI study of the lumbar spine showed no loss of disc height, but that there was edema in the L5 body with a suggestion of a compression fracture.  The physician stated that, therefore, it was possible that the Veteran's low back pain from 2012 was related to her osteoporosis leading to a recent compression fracture.  It was noted that the Veteran had an "Annual Medical Certificate" in September 2001 and that she did not claim any low back or left knee pain, or any conditions related to those two areas.  The physician indicated that, hence, it was not credible to him that her current low back complaints were related to any injury in 1980, 1982, or 1993.  The physician commented that it was his feeling that the Veteran's current complaints of low back pain were more likely than not related to a lumbar spine compression fracture due to her osteoporosis.  

The physician reported that the Veteran was initially seen by Cheyenne Family Chiropractic for mid back pain and that over the next seventeen years, she had various complaints, but no new evidence of an injury.  There was also no complaint of back or (left) knee pain on the Veteran's "Annual Medical Certificate" in September 2001.  It was noted that the MRI study of the lumbar spine showed evidence of a 2 mm disc protrusion at L3-L4, L4-L5, and L5-S1.  The physician maintained that in the absence of any new injury, the findings of the lumbar spine MRI study were well within what might be expected for the Veteran's age.  The physician remarked that it was not likely that such findings were related to a remote injury.  The physician stated that he did not believe that those findings were related to the Veteran's period of military service and that there was evidence of a more recent injury as stated above.  It was noted that the MRI of December 2012 suggested a more recent compression fracture that was more likely due to the Veteran's osteoporosis.  

The physician reported that the Veteran had pain in the left knee with negotiating stairs and with prolonged standing, and that she had been diagnosed with patella-femoral syndrome.  It was noted that the left knee examination had been unremarkable.  The physician indicated that a December 2012 MRI study of the left knee showed increased signal uptake in the quadriceps tendon suggesting a possible strain or intra-substance tear.  The physician stated that without a history of a recent injury, the MRI findings were more compatible with age related changes.  It was noted that there were also no physical findings to support a diagnosis of anything other than age-related patella-femoral syndrome or anterior knee pain.  The physician indicated that such diagnosis was not, in his mind, connected to a remote sprain of the (left) knee in either 1980 or 1982.  The physician commented that it was more likely than not that the Veteran's left knee pain was not related to any injury during her periods of military service.  The physician maintained that he did not relate the Veteran's left knee pain to osteoporosis.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

There are several VA examination reports of record that include opinions that address the etiology of both the Veteran's claimed low back disability and left knee disability.  The Board finds, however, that the opinions provided by respective examiners pursuant to the May 2004 VA orthopedic examination report; the February 2012 VA spine and orthopedic examination reports; and the December 2012 VA spine and orthopedic examination reports, with a May 2013 addendum, are all deficient in some respect.  

As to the May 2004 VA orthopedic examination report, it was unclear whether the examiner reviewed the Veteran's entire claim file.  The examiner indicated that there was insufficient dated to warrant diagnoses of any low back or left knee disabilities, but private and VA treatment reports were subsequently obtained that showed treatment for both low back and left knee disabilities.  

The examiner who conducted the February 2012 VA spine and orthopedic examination reports only provided opinions as to the etiology of the Veteran's osteoporosis, and did not specifically address whether the Veteran had a current low back (lumbar spine) disability and a left knee disability that were related to her periods of service.  

In regard to the VA spine examination in December 2012, the examiner did not consider a compression fracture of the thoracic spine to be service-connected, for the purposes of the examination as directed in the November 2012 Board remand.  The examiner did not specifically address the Veteran's reports that she suffered from low back problems during her periods of service and continuous low back (and lumbar spine) symptomatology since service.  The Veteran is competent to report low back injuries during service, low back symptoms in service, continuous low back symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Further, the examiner reported that extensive treatment records from a private physician (Dr. Smith) over eighteen years only mentioned episodes of back pain related to military service on two occasions, but that there were multiple other times of "non-military" actions causing pain.  In fact, there are actually numerous private treatment reports of record showing that the Veteran was treated for low back complaints without reference to the specific etiology, or place of incurrence, of any such complaints.  

The December 2012 VA orthopedic examination report did not specifically address the Veteran's reports of left knee problems since her knee strain during her period of active duty from September 1980 to March 1981.  See Davidson, supra.  

In the May 2013 addendum to the December 2012 VA spine and orthopedic examinations, the examiner did not consider a compression fracture of the thoracic spine to be service-connected as directed in the May 2013 Board remand, and, instead, found that there was no compression fracture of the thoracic spine.  Additionally, the examiner did not specifically discuss private and VA treatment records that showed complaints of low back problems on numerous occasions, as well as left knee complaints, since the 1990s.  

The physician who provided the January 2014 VHA opinion specifically discussed the Veteran's reports of low back and knee problems during and since her periods of active duty; discussed the reports from Cheyenne Family Chiropractic showing that the Veteran was treated for mid back pain in 1993, and that, through notes of 2010, she had suffered areas of tenderness and discomfort in the neck to the low back.  Although the physician did not specifically consider a compression fracture of the thoracic spine to be service-connected, he did indicate that the Veteran's mid back pain was the result of a lower compression fracture in the past and that the latter was related to her (nonservice-connected) osteoporosis.  

The physician provided cogent rationales for his opinions that the Veteran did not sustain a significant injury to the low back in 1980 or 1982 when she had low back strains, and he concluded that the Veteran's current low back complaints were more likely related to a lumbar spine compression fracture due to her (nonservice-connected) osteoporosis.  The physician also provided a cogent rationale for his opinion that the Veteran's current left knee pain was not related to any injury during her periods of active duty.  Therefore, the Board finds that the opinions provided by the VHA physician who provided the January 2014 opinion are the most probative evidence of record in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

None of the medical evidence of record indicates that the Veteran's current low back and left knee disabilities are related to her period of service.  

The most probative medical evidence indicates that the Veteran's current low back disability began many years after her period of active duty from September 1980 to March 1981; and that she wasn't treated for any back complaints during her second period of active duty from December 2001 to November 2002; and that there is no relationship between her current low back problems and any incident of service.  

The evidence does not demonstrate continuity of symptomatology of any left knee disability since the Veteran's treatment for left knee complaints in September 1980, October 1980, and March 1981, during her first period of active duty.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disability otherwise medically linked to an incident of service.  There is, in fact, no indication from any medical source that the left knee problems during the Veteran's period of active duty from September 1980 to March 1981 may be reasonably associated with any current left knee disability and the Veteran was not treated for any left knee complaints during her second period of active duty from December 2001 to November 2001.  In his highly probative January 2014opinion, the VHA physician specifically concluded that any current left knee disability was not related to any injury during the Veteran's periods of active duty.  

The Veteran has alleged that her current low back and left knee disabilities had their onset during her periods of active duty.  However, while the Veteran is competent to report that she had low back and left knee problems during her periods of active duty, or that she had low or left knee back problems for many years, she is not competent to relate her current claimed low back and left knee disabilities to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  

And the other evidence of record does not support that conclusion.  In fact, all the medical evidence of record is negative in regard to the Veteran's claims.  

The preponderance of the evidence is against the claims for entitlement to service connection for low back and left knee disabilities; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


